                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN LEROY CLEMONS,                              Case No. 18-cv-05025-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                          JUDGMENT
                                                    v.
                                   9

                                  10     TIM SULLEY, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to the Court’s Order of Dismissal, the Court hereby DISMISSES this action

                                  14   without prejudice. The Clerk of the Court shall enter judgment in favor of defendants and against

                                  15   plaintiff.

                                  16           IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 10/29/2018

                                  18
                                  19
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
